Citation Nr: 0027502	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  95-34 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as rosacea, secondary to the veteran's service-
connected anxiety disorder.

2.  Entitlement to an evaluation in excess of 30 percent for 
the veteran's anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from October 1969 to December 
1972.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

Initially, the Board notes that pursuant to its determination 
that the veteran has submitted a well grounded claim of 
entitlement to service connection for a skin disorder, 
claimed as rosacea, secondary to his service-connected 
anxiety disorder, this issue will be addressed in the REMAND 
portion, following the decision below.

Service connection for an anxiety neurosis with schizoid 
features and headaches was granted in a June 1973 rating 
decision, and a 30 percent evaluation was assigned.  In 
September 1993, the RO received the veteran's request for an 
increased evaluation, which it denied in a January 1994 
rating decision.  The veteran then filed this appeal.  A 30 
percent disability rating remains in effect and is the 
subject of this appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).


FINDINGS OF FACT

1.  With respect to the issue of service connection for a 
skin disorder, claimed as rosacea, secondary to the veteran's 
service-connected anxiety disorder, the veteran has submitted 
a claim that is plausible and capable of substantiation.

2.  All evidence necessary for an equitable disposition of 
the veteran's appeal as to the issue of entitlement to an 
increased evaluation has been obtained.

3.  The record shows that the veteran has been demonstrably 
unable to obtain and retain employment.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a skin 
disorder, claimed as rosacea, secondary to the veteran's 
service-connected anxiety disorder, is well grounded.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991).

2.  The schedular criteria for a 100 percent evaluation for 
the veteran's anxiety disorder have been met, under the 
schedular criteria in effect prior to November 7, 1996.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.1, 4.7, 4.132, Diagnostic Code 9400 (prior to November 
7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to secondary service connection

I.  Pertinent Law and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  
Further, disability which is proximately due to or the result 
of a service-connected disease or injury shall also be 
service-connected.  38 C.F.R. § 3.310(a) (1999).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.

Where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

II.  Analysis

Here, review of the pertinent clinical evidence of record 
shows that the veteran has been diagnosed with rosacea.  A 
March 1994 VA examination report indicates that stress can 
cause eruptions of rosacea to flare.  A December 1998 VA 
opinion states that nervous conditions can result in flare-
ups of rosacea but notes that there are many other triggers 
of rosacea flare-ups, including sunlight, spicy foods, 
caffeine, and alcohol.  The physician opined that while the 
veteran's nervous condition was one possible cause of rosacea 
flare-ups, it was impossible to say with certainty that it 
was the key factor in this case.  A December 1999 progress 
note in the veteran's VA treatment records indicates that the 
veteran was quite compulsive in getting things done; as a 
result, he emotionally paid a price with skin eruptions.

In light of these findings just noted, the Board finds that 
the record contains supporting evidence that justifies the 
belief that the veteran's claim is a plausible one.  See 
Tirpak v. Derwinski, supra.  Apparently, there is some kind 
of dynamic between the veteran's anxiety disorder and his 
rosacea.  It must now be determined if this dynamic is a 
causal relationship or one of aggravation of a non-service 
connected disorder.  See 38 C.F.R. § 3.310(a); Cf Allen v. 
Brown, supra.


Entitlement to an increased evaluation

I. Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1999).

Here, the veteran's anxiety disorder is addressed by the 
schedular criteria applicable to evaluating mental disorders.  
See 38 C.F.R. § 4.130 or 4.132.  Specifically, Diagnostic 
Code 9400 (Generalized anxiety disorder) provides for a 30 
percent evaluation where there is evidence of occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal).

A 50 percent evaluation is warranted where there is evidence 
of occupational and social impairment with reduced 
reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent evaluation is warranted where there is evidence 
of occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals; intermittently irrelevant, obscure, or 
illogical speech; near continuous panic or depression 
affecting the ability to function independently; impaired 
impulse control; spatial disorientation; difficulty in 
adapting to stressful circumstances; and an inability to 
establish and maintain effective relationships.

A 100 percent evaluation, the maximum allowed, is warranted 
where there is total occupational social impairment, due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation as to time and place; and 
memory loss.

However, where a law or regulation changes during the 
pendency of an appeal, the criteria most favorable to the 
veteran apply, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  As 
such, the veteran's anxiety disorder must be evaluated under 
both sets of criteria, with the more advantageous one 
utilized.  Id.

In effect, therefore, prior to November 7, 1996, Diagnostic 
Code 9400 provided for a 30 percent evaluation where there 
was definite impairment in the veteran's ability to establish 
or maintain effective and wholesome relationships with 
people; the psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.

A 50 percent evaluation was warranted where the veteran's 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired, with 
reliability, flexibility, and efficiency levels so reduced as 
to result in considerable industrial impairment.

A 70 percent evaluation was warranted where the veteran's 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired or where 
there was severe impairment in the ability to obtain or 
retain employment.

A 100 percent evaluation was warranted where the veteran's 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; or psychoneurotic symptoms were totally 
incapacitating; or the veteran was demonstrably unable to 
obtain or retain employment.

II.  Factual Background

Review of the record shows that the veteran has been 
demonstrably unable to obtain or retain employment since he 
filed his claim for an increased evaluation in September 
1993.  

Specifically, a November 1993 VA vocational assistance clinic 
note (contained in the veteran's Social Security 
Administration (SSA) records) indicates that the veteran had 
lost yet another job due to his dysthymia, anxiety, and 
inadequate personality disorder.

An August 1994 SSA determination found the veteran disabled 
and unemployable due to his dysthymia.

A November 1994 private neuropsychological evaluation 
indicates that the veteran's psychological difficulties 
interfered with his cognitive and vocational success ever 
since arising in service.  It was noted that the veteran had 
worked in a variety of clerical positions over the years, 
with difficulties arising as stress in the job increased.  It 
was also noted that the veteran created an environment of 
stress for himself while on the job, which resulted in 
increased psychological dysfunction and interference with 
cognitive abilities.  Therefore, any level of stress at work 
resulted in the veteran's poor performance.

At his RO hearing (conducted in April 1996), the veteran 
testified that he was not currently working and that he had 
last worked approximately three years before.  (Transcript 
(T.) at 3).  The veteran also testified that he had left his 
last job, at the United States Postal Service, due to stress 
and his difficulty with coping with stress.  (T. at 4).

A March 1997 letter from the veteran's VA social worker 
indicates that the veteran held responsible jobs and had 
worked from 1973 to 1993.  In 1993, however, job stress 
increased the veteran's anxiety, depression, and headaches, 
and he had been compelled to resign.  The veteran had started 
outpatient treatment at the VA in 1993, and he had also 
attempted temporary jobs.  After a few days, though, he would 
have to leave his jobs due to panic attacks.  The veteran had 
not been able to work since then.

At his hearing before a traveling Member of the Board 
(conducted in July 2000), the veteran indicated that he was 
unemployed.  (T. at 4).  He had been unemployed since around 
August 1993.  (T. at 7).  

III.  Application and Analysis

Upon review of the pertinent evidence of record and the 
applicable schedular criteria, the Board finds that a 100 
percent evaluation is warranted under the provisions of 
Diagnostic Code 9400 in effect prior to November 7, 1996.

Initially, the Board must address the application of 
schedular criteria more advantageous to the veteran.  Here, 
the Board finds the schedular criteria in effect prior to 
November 1996 more advantageous to the veteran in this 
instance, as it provides for a 100 percent evaluation on a 
showing of being demonstrably unable to obtain or retain 
employment.  See Karnas v. Derwinski, supra.  Were the Board 
to apply the current criteria, arguably, a maximum evaluation 
would not be supported.

As discussed above, prior to November 7, 1996, Diagnostic 
Code 9400 provided for a 100 percent evaluation where the 
veteran's attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community; or psychoneurotic symptoms were totally 
incapacitating; or the veteran was demonstrably unable to 
obtain or retain employment.

In this respect, given the findings and notations contained 
in the November 1993 VA vocational assistance clinic note, 
the August 1994 SSA determination, the November 1994 private 
neuropsychological evaluation, and the March 1997 letter from 
the veteran's VA social worker, the Board finds consistent 
and credible evidence that the veteran is, and has been, 
demonstrably unable to obtain and retain employment since 
1993.  As such, a 100 percent disability rating is warranted 
under Diagnostic Code 9400, in effect prior to November 7, 
1996.

In reaching this determination, the Board notes that the 
veteran's service representative requested that a current VA 
psychiatric examination be conducted when the veteran 
appeared before a traveling Member of the Board in July 2000.  
As the Board has assigned the maximum evaluation provided for 
under the Schedule for Rating Disabilities, pursuant to the 
applicable criteria in effect prior to November 7, 1996, the 
veteran is not prejudiced by the Board's action in this 
instance and its determination.


ORDER

The claim of entitlement to service connection for a skin 
disorder, claimed as rosacea, secondary to the veteran's 
service-connected anxiety disorder, is well grounded.

A 100 percent disability rating for the veteran's anxiety 
disorder is granted, subject to the applicable provisions 
pertinent to the disbursement of monetary funds.


REMAND

As discussed above, the veteran has submitted a well grounded 
claim of entitlement to service connection for a skin 
disorder, secondary to his service-connected anxiety 
disorder.  As such, VA must now assist the veteran in the 
development of facts pertinent to his claim.  See 38 U.S.C.A. 
§ 5107(a).

As noted above, secondary service connection can, in effect, 
be established for a disability that is proximately due to or 
the result of a service-connected disease or injury or where 
aggravation of a nonservice-connected disorder is proximately 
due to or the result of a service-connected disability.  See 
38 C.F.R. § 3.310(a); Allen v. Brown, supra.  However, as to 
aggravation of a nonservice-connected disorder, the veteran 
is to be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to aggravation.  See Allen v. Brown, supra.  Therefore, 
given this distinction as to the level of compensation to be 
assigned dependent upon whether a disorder is caused by or 
aggravated by a service-connected disability, the Board notes 
the great import in determining whether the veteran's rosacea 
is causally related to or merely aggravated by his service-
connected anxiety disorder.  The Board cannot make this 
determination based upon the clinical evidence currently of 
record.

Accordingly, the issue of entitlement to service connection 
for a skin disorder, claimed as rosacea, secondary to the 
veteran's service-connected anxiety disorder, will not be 
decided pending a REMAND for the following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-July 2000 
treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's rosacea should be 
obtained by the RO and incorporated into 
the claims file.

2.  A VA dermatological examination 
should be scheduled and conducted, in 
order to determine the nature and 
severity of the veteran's rosacea.  All 
suggested studies should be performed, 
and the examiner should elicit all of the 
veteran's subjective complaints as to his 
rosacea, including the veteran's reports, 
if any, of flare-ups related to stress 
and anxiety.  All findings should be 
recorded in detail.

Specifically, the examiner should comment 
on the relationship, if any, between the 
veteran's anxiety disorder and his 
rosacea, including flare-ups.  The 
examiner should also state whether it is 
at least as likely as not that the 
veteran's rosacea is either the result of 
the veteran's service-connected anxiety 
disorder or is aggravated by the 
veteran's anxiety disorder.  The examiner 
should provide a rationale as to any 
conclusions expressed.  If the examiner 
cannot offer an opinion without resort to 
speculation, he or she should so state.

3.  The claims files and a separate copy 
of this remand must be made available to 
and be reviewed by the examiner in 
conjunction with the attendant 
examination.

4.  The veteran should be advised that 
failure to report for the scheduled 
examination might have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (1999).

5.  The RO should carefully review the 
examination report to ensure that it is 
in complete compliance with this remand, 
including all requested findings and 
opinions.  If not, the report should be 
returned to the examiner for corrective 
action.

6.  The RO should then review the 
veteran's claim as to the propriety of a 
grant of secondary service connection 
(pursuant either to 38 C.F.R. § 3.31(a) 
or Allen v. Brown), in light of any 
additional treatment records received and 
the examination report and any 
conclusions expressed therein.

If the veteran's claim remains in a 
denied status, he and his representative 
should be provided with a supplemental 
statement of the case, which should 
include a full discussion of actions 
taken and the reasons and bases for such 
actions.  The applicable response time 
should be allowed.

No action is required of the veteran until he is otherwise 
notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals



 



